Citation Nr: 1828503	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, a history of melanoma, right lower leg keratosis, and right forearm squamous cell carcinoma as due to herbicide agent exposure.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to a compensable rating for service connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1966 to January 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

In September 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

Regarding the Veteran's claims of entitlement to service connection for obstructive sleep apnea, entitlement to a rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD), and entitlement to a rating in excess of 10 percent prior to December 17, 2015, and in excess of 60 percent afterwards for service connected ischemic heart disease, in the September 2016 Board decision, these issues were remanded in order to provide the Veteran with a statement of the case.  In January 2018, a statement of the case was provided to the Veteran.  However, the Veteran's current representative did not receive a copy as the statement of the case lists the Veteran's previous representative.  As such, this statement of the case should be reissued and mailed to the Veteran and his current representative.
FINDINGS OF FACT

1.  A chronic skin disorder was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed skin disorder is etiologically related to his active service or was the result of his presumed herbicide agent exposure therein.

2.  The Veteran is not shown to have any chronic respiratory disorder.

3.  Audiological testing of the Veteran's hearing acuity when applied to Table VI, Table VIA, or Table VII results in a noncompensable disability rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic skin disorder have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307 (2017).

2.  The criteria for service connection a respiratory disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2015.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records show that he served in the Republic of Vietnam.  As such, exposure to herbicide agents is conceded.

Skin Disorder

The Veteran filed his service connection claim for a skin disorder in December 2008, which was denied in an April 2009 rating decision.  He asserts that his skin disorder is due to his active service.  Specifically, he asserts that his skin disorder is due to herbicide agent exposure.  At the Board hearing, he testified that he developed melanoma in the 1980s and has been diagnosed with skin cancer.

The Veteran's STRs do not show a diagnosis of a skin disorder during his active service.  Indeed, he had normal examinations of his skin at his March 1966 entrance examination and his January 1969 separation examination.  In addition, he denied having any skin complaints at both of these examinations.

The Veteran's medical records show that decades after his separation from service show that he had a history of melanoma.  The Veteran testified at the Board hearing that the developed melanoma in the 1980s.  The Veteran's medical records do not show a diagnosis of chloracne at any time.  In March 2015, the Veteran was diagnosed with right lower leg keratosis and right forearm squamous cell skin cancer.

While some skin disorders are among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e), melanoma, keratosis, and squamous cell skin cancer are not listed.  As such, presumptive service connection based on herbicide agent exposure is not warranted.

The record shows that the Veteran was not diagnosed with any skin disorder, based solely on the Veteran's testimony, until the 1980s, over a decade after his separation from service.  Furthermore, the Veteran's history of melanoma is also not considered a chronic disease under 3.309.   He was later diagnosed with right lower leg keratosis and right forearm squamous cell skin cancer in March 2015, over 45 years after his separation from service.  The evidence of record does not show a diagnosis of chloracne.

As such, the record contains no diagnosis of a skin disorder in service and the Veteran's skin disorder is not considered a chronic disease, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current skin disorder to his active service, and he has not submitted any medical opinion that even suggests a relationship between his skin disorder and his active service.  See Shedden, 381 F.3d 1163, 1167.

In February 2009, the Veteran was afforded a VA Agent Orange registry examination.  The Veteran reported having a history of melanoma.  The examiner indicated that the Veteran did not have a history of chloracne or porphyria cutanea tarda.  On examination, his skin had no rashes or lesions.  The examiner reported that the Veteran had no skin disease which was due to herbicide agent exposure.

After weighing all the evidence, the Board finds great probative value in the February 2009 VA examiner's findings.  This negative report is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his skin disorder is due to herbicide agent exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of a skin disorder (and more specifically whether it is the result of exposure to herbicide agents), falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Here, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a skin disorder is caused by herbicide agent exposure.  

As such, the criteria for service connection for a chronic skin disorder have not been met, and the Veteran's claim is denied.

Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, which he asserts is due to his active service.  At the Board hearing, he testified that he had a hard time breathing.

The Veteran's STRs do not show a diagnosis of a respiratory disorder during his active service.  Indeed, he had normal examinations of his lungs and chest at his March 1966 entrance examination and his January 1969 separation examination.  In addition, he denied having any respiratory complaints at both of these examinations.

The Veteran's treatment records do not show any diagnoses for a respiratory disorder.  In July 2007, the Veteran had a cough with wheezy respiration.  In October 2004, he was diagnosed with possible post-infectious asthma syndrome; however, later treatment records do not show a chronic respiratory diagnosis.

In February 2009, the Veteran was afforded a VA examination.  He had a normal examination of his lungs and chest.  A chest x-ray showed no acute cardiopulmonary disease.  After reviewing the Veteran's claim file, interviewing the Veteran, and conducting an examination, the examiner did not report a chronic respiratory disorder diagnosis. 

The Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of a chronic respiratory disorder or that any chronic respiratory disorder is due to or the result of his active service.

As such, the record does not show any current diagnosis of a chronic respiratory disorder.

The Veteran has also continued to deny any respiratory symptomatology throughout his VA treatment records.

While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau, 492 F.3d 1372, 1377 n.4.  For example, while the Veteran might be competent to report experiencing difficulty breathing and to report symptoms he currently experiences, he is not found to have the medical expertise to determine whether any chronic residual disability emerged from such an injury.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, the Board finds that the evidence of record is insufficient to conclude that the Veteran had a chronic respiratory disorder at any time during the course of the appeal.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a chronic respiratory disorder is denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

An April 2009 rating decision granted service connection for right hearing loss evaluated at a noncompensable rating effective December 3, 2008, the date the Veteran's claim for service connection was received.  A February 2013 rating decision granted service connection for left hearing loss.  The Veteran's bilateral hearing loss continued to be evaluated at a noncompensable rating.  The Veteran asserts that he is entitled to a higher rating.

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The Veteran's medical records do not contain the results of audiometric testing showing he is entitled to a higher rating.

In February 2009, the Veteran underwent a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 36 Hz with a speech discrimination score (Maryland CNC) of 100 percent in the left ear and a pure tone threshold average of 61 Hz with a Maryland CNC of 96 percent in the right ear.

In August 2010, the Veteran underwent a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 26 Hz with a Maryland CNC of 96 percent in the left ear and a pure tone threshold average of 59 Hz with a Maryland CNC of 96 percent in the right ear.

In January 2012, the Veteran underwent a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 34 Hz with a Maryland CNC of 100 percent in the left ear and a pure tone threshold average of 60 Hz with a Maryland CNC of 88 percent in the right ear.

In November 2012, the Veteran underwent a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 32 Hz with a Maryland CNC of 96 percent in the left ear and a pure tone threshold average of 59 Hz with a Maryland CNC of 96 percent in the right ear.

In April 2015, the Veteran underwent a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 38 Hz with a Maryland CNC of 98 percent in the left ear and a pure tone threshold average of 73 Hz with a Maryland CNC of 80 percent in the right ear.

In February 2017, the Veteran underwent a VA audiological examination.  The results of audiometric testing showed a pure tone threshold average of 45 Hz with a Maryland CNC of 100 percent in the left ear and a pure tone threshold average of 69 Hz with a Maryland CNC of 96 percent in the right ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

The Veteran's average decibel loss and speech recognition score at the February 2009 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level II in the right ear.  The Veteran's average decibel loss and speech recognition score at the August 2010 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level II in the right ear.  The Veteran's average decibel loss and speech recognition score at the January 2012 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level III in the right ear.  The Veteran's average decibel loss and speech recognition score at the November 2012 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level II in the right ear.  The Veteran's average decibel loss and speech recognition score at the April 2015 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level IV in the right ear.  The Veteran's average decibel loss and speech recognition score at the February 2017 VA audiological examination equates, using Table VI, to a Level I in the left ear and to a Level II in the right ear.  

When these results are combined on Table VII, the results from each of the VA audiological examinations result in a noncompensable rating.

Additionally, Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear at any of the VA examinations.  Moreover, there was no indication by the VA audiologists that the speech recognition scores were not appropriate.

As described, a schedular compensable rating is not warranted for the Veteran's bilateral hearing loss.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that he is entitled to a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according, as such is derived from audiometric testing.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  As such, while the Veteran has asserted that he has difficulty hearing, such an assertion, even if credible on its face, does not substantiate a higher rating being warranted as such is based on audiometric testing.  

Accordingly, a schedular compensable rating for bilateral hearing loss is denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for a respiratory disorder is denied.

A compensable rating for bilateral hearing loss is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


